Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, and 5-21 are pending for examination. Claim 1 is independent.

Response to Amendment
This office action is responsive to the amendment filed on 12/14/2020. As directed by the amendment, claim 1, 5, and 20 are amended. Claim 21 is new.

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. Applicant argues the 35 U.S.C. 101 rejection on page 8 of Applicants Arguments/Remarks. Applicant states “amended claim 1 clearly integrates any judicial exception into a practical application. Refer to page 12 of the 2019 PEG; the amended claim as a whole clearly integrates any exception into a practical application at least because it improves the functioning of a computer or other technology. The specification explains technical benefits, for example, in paragraph [0007], and the skilled artisan would understand that the claimed determining of the set of actions and their associated risks with RLA and construction of the service request to implement the actions and prevent shutdown are directed to an improvement in computer functioning, at least by preventing shutdown.” Examiner respectfully disagrees, the amendments to claims 1 do not include additional elements that are sufficient to amount to significantly more than due to memory usage exceeding a threshold; determining the set of one or more possible actions comprises computing one or more risk values each corresponding to each respective one of the set of possible actions; and selecting at least one action comprises selecting the at least one action based at least in part on the computed one or more risk values corresponding to respective ones of the set of possible actions.” Which are understood as possibly being performed in the human mind. Further amended features such as “the set of possible actions including adding memory, adding a file system, adding a processor, and deleting log files” are well understood, routine, and conventional as explained in steps 2A Prong 2 and 2B in the 101 rejection below. In regards to amended Claim 20 applicant argues “based at least in part on the constructed service request, implementing the selected at least one action to remedy the risk of shutdown of the system, by carrying out, on the computer system, at least a corresponding one of adding the memory, adding the file system, adding the processor, and deleting the log files." Respectfully, the arguments about integration into a practical application apply a fortiori with respect to Claim 20.” Examiner respectfully disagrees, carrying out one of set of possible actions on a computer appears to be mere instructions to apply the judicial exception with generic computer equipment. See MPEP 2106.05(f). It is for these reasons and those detailed below examiner maintains the 35 U.S.C. 101 rejection.
In response to the arguments filed regarding the 35 U.S.C. 102 and 103 rejection, the arguments are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, and 5-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in
Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A,
Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to 

Step 1
According to the first part of the analysis, in the instant case, claim 1 is directed to a method. Thus, the claim falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).

Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Regarding Claim 1
detecting that the system is at risk of shutdown due to memory usage exceeding a threshold; determining, using a reinforcement learning algorithm of the computer- implemented manager, a set of possible actions to remedy the risk of shutdown of the system due to memory usage exceeding the threshold, determining a set of possible actions to remedy the risk of shutdown of the system; selecting at least one action of the set of possible actions;  determining the set of one or more possible actions comprises computing one or more risk values each corresponding to each respective one of the set of possible actions; and selecting at least one action comprises selecting the at least one action based at least in part on the computed one or more risk values corresponding to respective ones of the set of possible actions. (The step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.)

Regarding Claim 11
 Identifying at least one resource relevant to the detected risk of shutdown of the system; identifying one or more possibly affected properties of the at least one relevant resource; (The steps appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Regarding Claim 13
The method of claim 12, wherein learning which content items and configuration parameters are best to display for the specific cohort is based at least in part on a real-time assessment of an operating context of the system. (The step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Regarding Claim 14
The method of claim 12, wherein learning which content items and configuration parameters are best to display for the specific cohort is based at least in part on a cognitive state of a user. (The step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Regarding Claim 15
The method of claim 1, wherein detecting that the system is at risk of shutdown is based at least in part on a real-time assessment of an operating context of the system and a cognitive state of a user. (The step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Regarding Claim 17
deciding at least one of whether and when the service request should be issued; YOR920161613US0221conceptualizing and parameterizing the service request based at least in part on at least one of a topology and an architecture associated with the system; and determining at least one service request relationship comprising at least one pre- condition and at least one post-condition. (The steps for detecting, determining, selecting and constructing appear to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Regarding Claim 21
The method of claim 1, wherein computing the one or more risk values each corresponding to each respective one of the set of possible actions comprises applying:
            
                R
                 
                
                    
                        θ
                        ,
                        δ
                    
                
                =
                
                    
                        E
                    
                    
                        θ
                    
                
                L
                
                    
                        θ
                        ,
                         
                        δ
                        
                            
                                X
                            
                        
                    
                
                =
                 
                
                    
                        ∫
                        
                            X
                        
                        
                    
                    
                        L
                         
                        
                            
                                θ
                                ,
                                δ
                                
                                    
                                        X
                                    
                                
                            
                        
                        d
                        
                            
                                P
                            
                            
                                θ
                            
                        
                        (
                        X
                        )
                    
                
            
        
where: 
            
                θ
            
         is a fixed state of nature; 
X is a vector of observations stochastically drawn from a population; -5-YOR920161613US02 Confirmation No. 9193 
            
                δ
            
         is a decision rule over which the risk function is calculated; 
L is a loss function; 
            
                E
                _
                θ
            
         is an expectation over all population values of X and 
            
                d
                P
                _
                θ
            
         is a probability measure over an event space of X, parametrized by 0.
(This step is understood to be a recitation of math.)

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

Regarding Claim 1
one or more computers, each computer comprising at least one hardware processor coupled to at least one memory, the method comprising a computer-implemented manager: (This step appears to be directed to mere instructions to implement an abstract idea or other exception on a computer (See MPEP 2106.05(f)).)
a set of possible actions to remedy the risk of shutdown of the system due to memory usage exceeding the threshold, the set of possible actions including adding memory, adding a file system, adding a processor, (This step appears to be directed to resource utilization solutions which is well understood, routine, conventional as evidenced by Web “In cases where the existing RAM is too slow, it needs to be replaced, whereas capacity bottlenecks can be dealt with simply by adding more memory.” (Web. “The 5 Most Common Performance Bottlenecks.” Apica, 29 Nov. 2016, www.apicasystems.com/blog/5-common-performance-bottlenecks))
and deleting log files; (This step appears to be directed to resource utilization solutions which is well understood, routine, conventional as evidenced by Web “capacity bottlenecks can be dealt with simply by adding more memory” and Broadcom “It's good practice to periodically go through your log files that are not automatically purged and remove (or move) old ones that you will no longer need.” (“Drive Being Filled up with Log Files in the C:\Windows\System32\Logs\W3SVC1 Folder.” C, knowledge.broadcom.com/external/article/180490/c-drive-being-filled-up-with-log-files-i.html.) (Web. “The 5 Most Common Performance Bottlenecks.” Apica, 29 Nov. 2016, www.apicasystems.com/blog/5-common-performance-bottlenecks)

Regarding Claim 5
wherein computing the one or more risk values comprises a Markov decision problem (MDP) in which the probability is based only on the current state and action rather than on any prior states or actions. 
Computing risk values comprising a Markov decision process is well known as evident by Frazzoli, when stating “define transition probabilities; also, let us introduce a reward (or cost) structure:” when explaining a Markov Decision Process (Frazzoli, Emilio 2010, Principles of Autonomy and Decision Making Lecture 22: Markov Decision Processes, lecture notes, 16.410/413, Massachusetts Institute of Technology, delivered 29 November 2010).

Regarding Claim 6
wherein computing the one or more risk values comprises a partially observable Markov decision problem (POMDP) in which the current state is unknown. 
Computing risk values comprising a partially observable Markov decision problem is well known as evident by Frazzoli, when stating “MDPs in which the state is not known exactly (HMM + Transition Systems) are called Partially Observable Markov Decision Processes (POMDP’s)” (Frazzoli, Emilio 2010, Principles of Autonomy and Decision Making Lecture 22: Markov Decision Processes, lecture notes, 16.410/413, Massachusetts Institute of Technology, delivered 29 November 2010).

Regarding Claim 7
wherein computing the one or more risk values comprises: maintaining a library of discovered paths between the current state and the at least another state; (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
and exploring one or more additional paths, not in the library, between the current state and the at least another state. (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)

Regarding Claim 8
wherein the library of discovered paths is constructed at least in part using training data. (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)

Regarding Claim 9
wherein the reinforcement learning algorithm does not require training data or user feedback. (These steps appear to be directed to mere instructions to implement an abstract idea or other exception on a computer (See MPEP 2106.05(f)).)

Regarding Claim 10
wherein the service request is constructed based on a user interface displaying a form template comprising one or more content items, and wherein constructing the service request comprises populating the form template with one or more configuration parameters corresponding to the one or more content items. (This step appears to be directed to offering a user interface for collecting information, which is understood to correspond to insignificant extra-solution activity. See MPEP 2106.05(g).)

Regarding Claim 11
displaying at least one form template corresponding to the at least one identified resource; based on the identified one or more properties, displaying at least one content item within the form template. (This step appears to be directed to displaying information, which is understood to correspond to insignificant extra-solution activity. See MPEP 2106.05(g).)

Regarding Claim 12
The method of claim 10, wherein the form template is created, selected, and/or modified based at least in part on learning which content items and configuration parameters are best to display for a specific cohort. This limitation appears to be directed to presenting an interface for collecting information, which is understood to correspond to data gathering, which is insignificant extra-solution activity. See MPEP 2106.05(g).

Regarding Claim 16
wherein selecting at least one action of the set of one or more possible actions comprises: displaying one or more content items associated with the at least one action; and obtaining one or more selections by the user of respective configuration parameters for the one or more content items associated with the at least one action. (This limitation appears to be directed to presenting an interface for collecting information, which is understood to correspond to data gathering, which is insignificant extra-solution activity. See MPEP 2106.05(g).) 

Regarding Claim 18
wherein the reinforcement learning algorithm utilizes: data-driven dialog management: correlating observed events; and analyzing open and closed tickets. (These steps appear to be directed to mere instructions to implement an abstract idea or other exception on a computer (See MPEP 2106.05(f)).)

Regarding Claim 19
wherein constructing the service request comprises automated user interface reconfiguration based at least in part on a real-time assessment of an operating context of the system and a cognitive state of a user. (Under broadest reasonable interpretation, interface configuration is interpreted as displaying information based on operating context and user cognitive state which is insignificant extra-solution activity. See MPEP 2106.05(g).)

Regarding Claim 20
further comprising, based at least in part on the constructed service request, implementing the selected at least one action to remedy the risk of shutdown of the system, by carrying out, on the computer system, at least a corresponding one of adding the memory, adding the file system, adding the processor, (This step appears to be directed to resource utilization solutions which is well understood, routine, conventional as evidenced by Web “In cases where the existing RAM is too slow, it needs to be replaced, whereas capacity bottlenecks can be dealt with simply by adding more memory.” (Web. “The 5 Most Common Performance Bottlenecks.” Apica, 29 Nov. 2016, www.apicasystems.com/blog/5-common-performance-bottlenecks))
and deleting the log files. (This step appears to be directed to resource utilization solutions which is well understood, routine, conventional as evidenced by Web “capacity bottlenecks can be dealt with simply by adding more memory” and  Broadcom “It's good practice to periodically go through your log files that are not automatically purged and remove (or move) old ones that you will no longer need.” (“Drive Being Filled up with Log Files in the C:\Windows\System32\Logs\W3SVC1 Folder.” C, knowledge.broadcom.com/external/article/180490/c-drive-being-filled-up-with-log-files-i.html.) (Web. “The 5 Most Common Performance Bottlenecks.” Apica, 29 Nov. 2016, www.apicasystems.com/blog/5-common-performance-bottlenecks)

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim 

Regarding Claim 1
one or more computers, each computer comprising at least one hardware processor coupled to at least one memory, the method comprising a computer-implemented manager: (This step appears to be directed to mere instructions to implement an abstract idea or other exception on a computer (See MPEP 2106.05(f)).)
a set of possible actions to remedy the risk of shutdown of the system due to memory usage exceeding the threshold, the set of possible actions including adding memory, adding a file system, adding a processor, (This step appears to be directed to resource utilization solutions which is well understood, routine, conventional as evidenced by Web “In cases where the existing RAM is too slow, it needs to be replaced, whereas capacity bottlenecks can be dealt with simply by adding more memory.” (Web. “The 5 Most Common Performance Bottlenecks.” Apica, 29 Nov. 2016, www.apicasystems.com/blog/5-common-performance-bottlenecks))
and deleting log files; (This step appears to be directed to resource utilization solutions which is well understood, routine, conventional as evidenced by Web “capacity bottlenecks can be dealt with simply by adding more memory” and  Broadcom “It's good practice to periodically go through your log files that are not automatically purged and C, knowledge.broadcom.com/external/article/180490/c-drive-being-filled-up-with-log-files-i.html.) (Web. “The 5 Most Common Performance Bottlenecks.” Apica, 29 Nov. 2016, www.apicasystems.com/blog/5-common-performance-bottlenecks)

Regarding Claim 5
wherein computing the one or more risk values comprises a Markov decision problem (MDP) in which the probability is based only on the current state and action rather than on any prior states or actions. 
Computing risk values comprising a Markov decision process is well known as evident by Frazzoli, when stating “define transition probabilities; also, let us introduce a reward (or cost) structure:” when explaining a Markov Decision Process (Frazzoli, Emilio 2010, Principles of Autonomy and Decision Making Lecture 22: Markov Decision Processes, lecture notes, 16.410/413, Massachusetts Institute of Technology, delivered 29 November 2010).

Regarding Claim 6
wherein computing the one or more risk values comprises a partially observable Markov decision problem (POMDP) in which the current state is unknown. 
Computing risk values comprising a partially observable Markov decision problem is well known as evident by Frazzoli, when stating “MDPs in which the state is Principles of Autonomy and Decision Making Lecture 22: Markov Decision Processes, lecture notes, 16.410/413, Massachusetts Institute of Technology, delivered 29 November 2010).

Regarding Claim 7
wherein computing the one or more risk values comprises: maintaining a library of discovered paths between the current state and the at least another state; (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
and exploring one or more additional paths, not in the library, between the current state and the at least another state. (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)

Regarding Claim 8
wherein the library of discovered paths is constructed at least in part using training data. (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)

Regarding Claim 9
wherein the reinforcement learning algorithm does not require training data or user feedback. (These steps appear to be directed to mere instructions to implement an abstract idea or other exception on a computer (See MPEP 2106.05(f)).)

Regarding Claim 10
wherein the service request is constructed based on a user interface displaying a form template comprising one or more content items, and wherein constructing the service request comprises populating the form template with one or more configuration parameters corresponding to the one or more content items. (This step appears to be directed to offering a user interface for collecting information, which is understood to correspond to insignificant extra-solution activity. See MPEP 2106.05(g).)

Regarding Claim 18
wherein the reinforcement learning algorithm utilizes: data-driven dialog management: correlating observed events; and analyzing open and closed tickets. (These steps appear to be directed to mere instructions to implement an abstract idea or other exception on a computer (See MPEP 2106.05(f)).)

Regarding Claim 11
displaying at least one form template corresponding to the at least one identified resource; based on the identified one or more properties, displaying at least one content item within the form template. (This step appears to be directed to 

Regarding Claim 12
The method of claim 10, wherein the form template is created, selected, and/or modified based at least in part on learning which content items and configuration parameters are best to display for a specific cohort. This limitation appears to be directed to presenting an interface for collecting information, which is understood to correspond to data gathering, which is insignificant extra-solution activity. See MPEP 2106.05(g).

Regarding Claim 16
wherein selecting at least one action of the set of one or more possible actions comprises: displaying one or more content items associated with the at least one action; and obtaining one or more selections by the user of respective configuration parameters for the one or more content items associated with the at least one action. (Theses step appears to be directed Insignificant Extra-Solution Activity by MPEP 2106.05(g))

Regarding Claim 19
wherein constructing the service request comprises automated user interface reconfiguration based at least in part on a real-time assessment of an operating context of the system and a cognitive state of a user. (Under broadest 

Regarding Claim 20
further comprising, based at least in part on the constructed service request, implementing the selected at least one action to remedy the risk of shutdown of the system, by carrying out, on the computer system, at least a corresponding one of adding the memory, adding the file system, adding the processor, (This step appears to be directed to resource utilization solutions which is well understood, routine, conventional as evidenced by Web “In cases where the existing RAM is too slow, it needs to be replaced, whereas capacity bottlenecks can be dealt with simply by adding more memory.” (Web. “The 5 Most Common Performance Bottlenecks.” Apica, 29 Nov. 2016, www.apicasystems.com/blog/5-common-performance-bottlenecks))
and deleting the log files. (This step appears to be directed to resource utilization solutions which is well understood, routine, conventional as evidenced by Web “capacity bottlenecks can be dealt with simply by adding more memory” and  Broadcom “It's good practice to periodically go through your log files that are not automatically purged and remove (or move) old ones that you will no longer need.” (“Drive Being Filled up with Log Files in the C:\Windows\System32\Logs\W3SVC1 Folder.” C, knowledge.broadcom.com/external/article/180490/c-drive-being-filled-up-Apica, 29 Nov. 2016, www.apicasystems.com/blog/5-common-performance-bottlenecks)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 and 20 of U.S. Patent No. 15494530. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference appears to be that the claims from U.S. Patent No.15494530 is that the claims are a system and computer program product claim corresponding to the method claim of the instant application. This is a provisional non-statutory double patenting rejection.
Corresponding Application:15\494,530
Instant Application: 15\859,552
Claim 19: An apparatus for use in managing a system comprising one or more computers, each computer detect that the system is at risk of shutdown due to memory usage exceeding a threshold; to determine, using a reinforcement learning algorithm, a set of possible actions to remedy the risk of shutdown of the system due to memory usage exceeding the threshold, the set of possible actions including adding memory, adding a file system, adding a processor, and deleting log files; to select at least one action of the set of possible actions; and to construct a service request implementing the selected at least one action to remedy the risk of shutdown of the system; wherein: the at least one processor is operative to determine the set of one or more possible actions by computing one or more risk values each corresponding to each respective one of the set of possible actions; and the at least one processor is operative to select at least one action by selecting the at least one action based at least in part on the computed one or more risk values corresponding to respective ones of the set of possible actions.
Claim 1: A method for use in managing a system comprising one or more computers, each computer comprising at  detecting that the system is at risk of shutdown due to memory usage exceeding a threshold; determining, using a reinforcement learning algorithm of the computer- implemented manager, a set of possible actions to remedy the risk of shutdown of the system due to memory usage exceeding the threshold, the set of possible actions including adding memory, adding a file system, adding a processor, and deleting log files; selecting at least one action of the set of possible actions; and constructing a service request implementing the selected at least one action to remedy the risk of shutdown of the system; wherein: determining the set of one or more possible actions comprises computing one or more risk values each corresponding to each respective one of the set of possible actions; and selecting at least one action comprises selecting the at least one action based at least in part on the computed one or more risk values corresponding to respective ones of the set of possible actions.
Claim 20: A computer program product for use in managing a system comprising one or more computers, each computer comprising at least one hardware -2-YOR920161613US1Confirmation No. 7959 processor coupled to at least one memory, the computer program product comprising a non-transitory machine-readable storage medium having machine-readable program code embodied therewith, said machine-readable program code comprising machine-readable program code detect that the system is at risk of shutdown due to memory usage exceeding a threshold; to determine, using a reinforcement learning algorithm, a set of possible actions to remedy the risk of shutdown of the system due to memory usage exceeding the threshold, the set of possible actions including adding memory, adding a file system, adding a processor, and deleting log files; to select at least one action of the set of possible actions; and to construct a service request implementing the selected at least one action to remedy the risk of shutdown of the system; wherein said machine-readable program code comprises machine-readable program code such that: the at least one hardware processor is operative to determine the set of one or more possible actions by computing one or more risk values each corresponding to each respective one of the set of possible actions; and the at least one hardware processor is operative to select at least one action by selecting the at least one action based at least in part on the computed one or more risk values corresponding to respective ones of the set of possible actions.
Claim 1: A method for use in managing a system comprising one or more computers, each computer comprising at least one hardware processor coupled to at least one memory, the method comprising a computer-implemented manager: detecting that the system is at risk of shutdown due to memory usage exceeding a threshold; determining, using a reinforcement learning algorithm of the computer- implemented manager, a set of possible actions to remedy the risk of shutdown of the system due to memory usage exceeding the threshold, the set of possible actions including adding memory, adding a file system, adding a processor, and deleting log files; selecting at least one action of the set of possible actions; and constructing a service request implementing the selected at least one action to remedy the risk of shutdown of the system; wherein: determining the set of one or more possible actions comprises computing one or more risk values each corresponding to each respective one of the set of possible actions; and selecting at least one action comprises selecting the at least one action based at least in part on the computed one or more risk values corresponding to respective ones of the set of possible actions.
Claim 21: The apparatus of claim 19, wherein constructing the service request comprises automated user interface reconfiguration based at least in part on a real-time assessment of an operating context of the system and a cognitive state of a user.
Claim 19: The method of claim 1, wherein constructing the service request comprises automated user interface reconfiguration based at least in part on a real-time assessment of an operating context of the system and a cognitive state of a user.
Claim 22: The computer program product of claim 20, wherein constructing the service request comprises automated user interface reconfiguration based at least in part on a real-time assessment of an operating context of the system and a cognitive state of a user.
Claim 19: The method of claim 1, wherein constructing the service request comprises automated user interface reconfiguration based at least in part on a real-time assessment of an operating context of the system and a cognitive state of a user.
Claim 23 and Claim 24: The apparatus of claim 19, wherein the processor is further operative, based at least in part on the constructed service request, to implement the selected at least one action to remedy the risk of shutdown of the system, by carrying out at least a corresponding one of adding the memory, adding the file system, adding the processor, and deleting the log files. 
Claim 20: The method of claim 1, further comprising, based at least in part on the constructed service request, implementing the selected at least one action to remedy the risk of shutdown of the system, by carrying out, on the computer system, at least a corresponding one of adding the memory, adding the file system, adding the processor, and deleting the log files.
Claim 39: The apparatus of claim 19, wherein computing the one or more risk values each corresponding to each respective one of the set of possible actions comprises applying:
                                            
                                                R
                                                 
                                                
                                                    
                                                        θ
                                                        ,
                                                        δ
                                                    
                                                
                                                =
                                                
                                                    
                                                        E
                                                    
                                                    
                                                        θ
                                                    
                                                
                                                L
                                                
                                                    
                                                        θ
                                                        ,
                                                         
                                                        δ
                                                        
                                                            
                                                                X
                                                            
                                                        
                                                    
                                                
                                                =
                                                 
                                                
                                                    
                                                        ∫
                                                        
                                                            X
                                                        
                                                        
                                                    
                                                    
                                                        L
                                                         
                                                        
                                                            
                                                                θ
                                                                ,
                                                                δ
                                                                
                                                                    
                                                                        X
                                                                    
                                                                
                                                            
                                                        
                                                        d
                                                        
                                                            
                                                                P
                                                            
                                                            
                                                                θ
                                                            
                                                        
                                                        (
                                                        X
                                                        )
                                                    
                                                
                                            
                                        
where: 
                                            
                                                θ
                                            
                                         is a fixed state of nature; 
X is a vector of observations stochastically drawn from a population; -5-YOR920161613US02 Confirmation No. 9193 
                                            
                                                δ
                                            
                                         is a decision rule over which the risk function is calculated; 
L is a loss function; 
                                            
                                                E
                                                _
                                                θ
                                            
                                         is an expectation over all population values of X and 
                                            
                                                d
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        θ
                                                    
                                                
                                            
                                         is a probability measure over an event space of X, parametrized by 0.

Claim 21: The method of claim 1, wherein computing the one or more risk values each corresponding to each respective one of the set of possible actions comprises applying:
                                            
                                                R
                                                 
                                                
                                                    
                                                        θ
                                                        ,
                                                        δ
                                                    
                                                
                                                =
                                                
                                                    
                                                        E
                                                    
                                                    
                                                        θ
                                                    
                                                
                                                L
                                                
                                                    
                                                        θ
                                                        ,
                                                         
                                                        δ
                                                        
                                                            
                                                                X
                                                            
                                                        
                                                    
                                                
                                                =
                                                 
                                                
                                                    
                                                        ∫
                                                        
                                                            X
                                                        
                                                        
                                                    
                                                    
                                                        L
                                                         
                                                        
                                                            
                                                                θ
                                                                ,
                                                                δ
                                                                
                                                                    
                                                                        X
                                                                    
                                                                
                                                            
                                                        
                                                        d
                                                        
                                                            
                                                                P
                                                            
                                                            
                                                                θ
                                                            
                                                        
                                                        (
                                                        X
                                                        )
                                                    
                                                
                                            
                                        
where: 
                                            
                                                θ
                                            
                                         is a fixed state of nature; 
X is a vector of observations stochastically drawn from a population; -5-YOR920161613US02 Confirmation No. 9193 
                                            
                                                δ
                                            
                                         is a decision rule over which the risk function is calculated; 
L is a loss function; 
                                            
                                                E
                                                _
                                                θ
                                            
                                         is an expectation over all population values of X and 
                                            
                                                d
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        θ
                                                    
                                                
                                            
                                         is a probability measure over an event space of X, parametrized by 0.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1, 10-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivasubramanian et al.(US 8429097, hereinafter "Sivasubramanian") in view of Le et al.(US 7606868, hereinafter "Le").

Regarding Claim 1
Sivasubramanian discloses: A method for use in managing a system comprising one or more computers, each computer comprising at least one hardware processor coupled to at least one memory, the method comprising a computer-implemented manager: detecting that the system is at risk of shutdown due to memory usage exceeding a threshold ([Col 6 line 20 and Fig 2] “The method may also include receiving service level agreement (SLA) parameter values, as in 220… Examples of SLA parameter values that may be specified in a shared computing environment include, but are not limited to, a quantity or percentage of available I/O resources… an amount or percentage of available storage memory, and an amount or percentage of available execution memory. Resource quantities and/or percentages may in various embodiments be specified as minimum allocations, maximum allocations, a guaranteed allocation, or a fixed allocation.” [Col 6 line 60] “In this example, after beginning execution of one or more of the requests, an agent of the service may determine if the resource utilization of the shared computing environment is consistent with the received SLA parameter values, as in 250. For example, the agent may be configured to determine the CPU utilization of each of the currently executing requests and to ascertain whether execution of any of the requests has resulted in the request exceeding its allocated share of the CPU capacity of the shared computing resources 130. In other embodiments, any or all of a service request rate… storage memory usage, a storage memory usage trend, execution memory usage, an execution memory usage trend, a service request return data Volume, a service request return data volume trend… or any other performance metric may be monitored to determine compliance with the received SLA parameter values.”)
determining, using a reinforcement learning algorithm of the computer- implemented manager, a set of possible actions to remedy the risk of shutdown of the system due to memory usage exceeding the threshold ([Col 7 line 23 and Fig 3A-3C] “If it is determined that one or more of the requests are executing outside of the received SLA parameter values, shown as the negative exit from 250, the method may include applying a reinforcement learning technique in an attempt to correct the situation, as in 260… As illustrated in FIG. 3A, the method may include determining an action that was previously estimated to be the best action to take for the current state, as in 300.”); 
selecting at least one action of the set of possible actions ([Col 8 line 4] “The method may include taking the selected action, which may include modifying an execution parameter associated with one or more of the currently executing (or currently pending) service requests, as in 310.”); and 
constructing a service request implementing the selected at least one action to remedy the risk of shutdown of the system ([Col 8 line 4] “The method may include taking the selected action, which may include modifying an execution parameter associated with one or more of the currently executing (or currently pending) service requests, as in 310. For example, if it is determined that one of the currently executing requests is consuming more of the CPU capacity than its SLA parameter values specify, the action may include changing an execution parameter to de-allocate one or more CPUs from execution of that request.”); wherein: 
determining the set of one or more possible actions comprises computing one or more risk values each corresponding to each respective one of the set of possible actions ([Col 8 line 35] “Once an action has been taken, the method may include determining the new state of the shared computing environment and/or determining the reward associated with having taken the action, as in 320. For example, the CPU utilization of each of the currently executing requests may be determined or the memory utilization of each of the currently executing requests may be determined. Using this information, a reward may be calculated for the action. In some embodiments, if the action improved the operation of the shared computing environment, with respect to the SLA parameter values, the reward value may be represented by a positive number, but if the action caused the situation to deteriorate, the reward value may be represented by a negative number.” Examiner interprets a negative reward value as a risk value.); and 
selecting at least one action comprises selecting the at least one action based at least in part on the computed one or more risk values corresponding to respective ones of the set of possible actions ([Col 8 line 48] “As shown in 320, the new state and/or reward value may be stored for use in a Subsequent application of the RL technique, e.g., in a Subsequent iteration of the loop illustrated in FIG.2. In some embodiments, a value in a Q(s, a) reward table corresponding to the current state and action taken may be updated to reflect the effect of the action before execution continues in 330. If the action taken corrected the mismatch between the state of the shared computing environment and the specified SLA parameter values, the method illustrated in FIG.2 may continue to execute currently executing or pending requests, shown as the feedback loop from 260 to 240”).
	Sivasubramanian does not explicitly disclose: the set of possible actions including adding memory, adding a file system, adding a processor, and deleting log files;
	However, Le discloses in the same field of endeavor: possible actions including adding memory, adding a file system, adding a processor, and deleting log files ([Col 45 line 22] “Since a single computer can generally run only one operating system at a time, the only way to expand volume and file system format is to add additional LVMs and file system drivers to the existing software stack. Scalability and performance can be improved by adding more CPUs and memory to the computer. [Col 11 line 43] “When the session ends and the snapshot is no longer needed, modified sectors in the redo log are copied back to the base volume at their respective positions, and the redo log is discarded.”)
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Sivasubramanian with Le. Doing so can manage a computing environment composed of diverse networks, computing devices, and storage devices.

Regarding Claim 10
Sivasubramanian in view of Le discloses: The method of claim 1, wherein the service request is constructed based on a user interface displaying a form template comprising one or more content items, and wherein constructing the service request comprises populating the form template with one or more configuration parameters corresponding to the one or more content items (In Col 26 line 22, Sivasubramanian states “In some embodiments, a query template may be a parameterized SQL query whose parameter values are passed to the system at runtime. One example of a query template is the following template: “select from items where prices?”. Such a template would be called by an application and the parameter values to fill in the template and complete the query may be passed to the system when the template is called… Typically, a database-driven Web application may execute queries that are instances of tens of such query templates with dynamically changing parameter values (e.g., derived from user inputs).” Examiner interprets the query as being derived from a user interface).

Regarding Claim 11
Sivasubramanian in view of Le discloses: The method of claim 10, further comprising: identifying at least one resource relevant to the detected risk of shutdown of the system (In Col 18 line 6, Sivasubramanian states “if it is determined that one of the currently executing queries is consuming more of the I/O capacity than its SLA parameter values specify, the action may include changing an execution parameter to delay execution of one or more queries.” Examiner interprets the I/O capacity as an identified resource.); displaying at least one form template corresponding to the at least one identified resource (In Col 16 line 33 Sivasubramanian states “Note that SLA parameter values may be received as part of a request for database services, in some embodiments. For example, a request for services may be performed by exchanging one or a series of messages between the service and a potential subscriber in order to establish the potential subscriber as a subscriber to the service and/or to set up his or her account.”); identifying one or more possibly affected properties of the at least one relevant resource (In Col 18 line 6, Sivasubramanian states “if it is determined that one of the currently executing queries is consuming more of the I/O capacity than its SLA parameter values specify, the action may include changing an execution parameter to delay execution of one or more queries.” Examiner interprets the capacity as an identified properties of the resource.); and based on the identified one or more properties, displaying at least one content item within the form template (In Col 18 line 17, Sivasubramanian states “Note that a modified execution parameter may, in different embodiments, be associated with a particular subscriber, a particular client application, a particular query, a particular query type, or a particular query template.” Examiner interprets a modified execution parameter as content item.).

Regarding Claim 12
to display for a specific cohort (In Col 3 line 1, Sivasubramanian states “In some embodiments, reinforcement learning may be applied in conjunction with the application of one or more business rules (i.e. domain-specific constraints) in order to more efficiently steer the learning process toward Solutions that satisfy applicable business constraints.” Examiner interprets the business rule as specifying a cohort.).

Regarding Claim 13
Sivasubramanian in view of Le discloses: The method of claim 12, wherein learning which content items and configuration parameters are best to display for the specific cohort is based at least in part on a real-time assessment of an operating context of the system (In Col 19 line 55, Sivasubramanian states “the method may include determining whether the selected action is consistent with one or more business rules, as shown in 607 of FIG. 6C. For example, in a system in which a client application A is exceeding its allocated IOPS, a business rule may specify that no actions may be selected that would increase application. As IOPS.” Examiner interprets the clients application A exceeding its allocated IOPS as a cognitive state of a user.).

Regarding Claim 17
(In Col 6 line 28, Sivasubramanian states “SLA parameter values that may be specified in a shared computing environment include, but are not limited to, a quantity or percentage of available I/O resources, a quantity or percentage of available CPU resources, a number of connections to the shared resources, an amount or percentage of network bandwidth or throughput, an amount or percentage of available storage memory, and an amount or percentage of available execution memory.” Examiner interprets the SLA parameters as deciding when the service request should be issued.); YOR920161613US0221conceptualizing and parameterizing the service request based at least in part on at least one of a topology and an architecture associated with the system (In Col 6 line 28, Sivasubramanian states “SLA parameter values that may be specified in a shared computing environment include, but are not limited to, a quantity or percentage of available I/O, resources a quantity or percentage of available CPU resources …” Examiner interprets quantity or percentage of available CPU resources as an architecture associated with the system ); and determining at least one service request relationship comprising at least one pre-condition and at least one post-condition (In Col 6 line 28, Sivasubramanian states “Resource quantities and/or percentages allocations, a guaranteed allocation, or a fixed allocation.” Examiner interprets the specified minimum and fixed allocation as pre and post conditions for the service request.).
 
Regarding Claim 20
Sivasubramanian in view of Le discloses: The method of claim 1, further comprising, based at least in part on the constructed service request, implementing the selected at least one action to remedy the risk of shutdown of the system ([Col 8 line 4], Sivasubramanian “The method may include taking the selected action, which may include modifying an execution parameter associated with one or more of the currently executing (or currently pending) service requests, as in 310. For example, if it is determined that one of the currently executing requests is consuming more of the CPU capacity than its SLA parameter values specify, the action may include changing an execution parameter to de-allocate one or more CPUs from execution of that request.”), by carrying out, on the computer system, at least a corresponding one of adding the memory, adding the file system, adding the processor, and deleting the log files ([Col 45 line 22], Le “Since a single computer can generally run only one operating system at a time, the only way to expand volume and file system format is to add additional LVMs and file system drivers to the existing software stack. Scalability and performance can be improved by adding more CPUs and memory to the computer. [Col 11 line 43], Le “When the session ends and the snapshot is no longer needed, modified sectors in the redo log are copied back to the base volume at their respective positions, and the redo log is discarded.”).

Claim 5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivasubramanian et al.(US 8429097, hereinafter "Sivasubramanian") in view of Le et al.(US 7606868, hereinafter "Le") and Luo et al. (US 20100333167, hereinafter "Luo").

Regarding Claim 5
Sivasubramanian in view of Le discloses: The method of claim 1, 
Sivasubramanian in view of Le does not explicitly disclose: wherein computing the one or more risk values comprises a Markov decision problem (MDP) in which the probability is based only on a current state and action rather than on any prior states or actions.
However, Luo discloses in the same field of endeavor: wherein computing the one or more risk values comprises a Markov decision problem (MDP) in which the probability is based only on a current state and action rather than on any prior states or actions ([Para 0088] “The illustrative embodiments of the present invention further provide an extension to the above MDP model based RI, technique to enable session-based admission control.”).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Sivasubramanian with Le and Luo. Doing so can perform adaptive reinforcement learning (Abstract, Luo).

Regarding Claim 7
Sivasubramanian in view of Le and Luo discloses: the method of claim 5, wherein computing the one or more risk values comprises: maintaining a library of (In para 0079, Luo states “Thus, using this model, the percentage of exceptions in the total violations and exceptions 610 generated by the backend server 620 is used as a basis for selecting a ratio range interval, referred to as a state for the security risk” Examiner interprets the total violations and exceptions 610 as a library of discovered paths); and exploring one or more additional paths, not in the library, between the current state and the at least another state (In para 0079, Luo states “The state for the security risk 630 is used to identify a corresponding reward 640 for the security risk, based on the reward definition noted above. The reward 640 and state for the security risk 630 are provided to the analysis and decision module 650. The analysis and decision module 650 then performs an action to enable or disable in-line rules of filter sets based on the state for the security risk 630 and reward 640.” Examiner interprets the action as exploring additional paths between the current state and another states where the current state and reward contribute to an action that will change the state (i.e. s(t+1)).).

Regarding Claim 8
Sivasubramanian in view of Le and Luo discloses: the method of claim 7, wherein the library of discovered paths is constructed at least in part using training data (In para 0092, Luo states “sample client requests may be submitted to the adaptive rule loading and session control engine to train the engine using the RL technique.” Examiner interprets the sample request as training data.).

Regarding Claim 9
Sivasubramanian in view of Le and Luo discloses: the method of claim 1, wherein the reinforcement learning algorithm does not require training data or user feedback ([Para 0076 and Fig 5], Luo “In RL, the interaction between an agent, i.e. a section of code which can be used in centralized/distribute environments to read the environment state and output a decision to take an action, such as increase/no change/decrease the session control number, and the environment is modeled as a Markov Decision Process (MDP). The RL technique is generally shown in FIG. 5 for a general agent and corresponding environment. As shown in FIG. 5, an RL agent 510 senses the environment” Examiner interprets the reinforcement learning algorithm not requiring training data or user feedback).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivasubramanian et al.(US 8429097, hereinafter "Sivasubramanian") in view of Le et al.(US 7606868, hereinafter "Le"), Luo et al. (US 20100333167, hereinafter "Luo") and Hiltunen et al.(US 7536596, hereinafter "Hiltunen").

Regarding Claim 6
Sivasubramanian in view of Le and Luo discloses: The method of claim 5.
Sivasubramanian in view of Le and Luo does not explicitly disclose: wherein computing the one or more risk values comprises a partially observable Markov decision problem (POMDP) in which the current state is unknown.
([Col 4 line 6] and [Col 17 line 36], Hiltunen “If the problem is cast in the POMDP framework with a total-cost criterion, the mincost for all states can be computed as a Solution of a Bellman dynamic programming recursion.” Examiner interprets cost as computing risk.).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Sivasubramanian with Le, Luo, and Hiltunen. Doing so can implement a partially observable Markov decision process ([Col 4 line 6], Hiltunen).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivasubramanian et al. (US 8429097, hereinafter "Sivasubramanian") in view of Le et al. (US 7606868, hereinafter "Le"), and Chefalas et al.(US 20170160891, hereinafter "Chefalas ").

Regarding Claim 14
Sivasubramanian in view of Le discloses: The method of claim 12. 
Sivasubramanian in view of Le does not explicitly discloses: wherein learning which content items and configuration parameters are best to display for the specific cohort is based at least in part on a cognitive state of a user.
However, Chefalas discloses in the same field of endeavor:  wherein learning which content items and configuration parameters are best to display for the specific (In para 0038, Chefalas states “Templates may be selected for content items based on automated assessment of user mood, cognitive state… Once all content items have been associated with a template, the set of content items is displayed within the content cluster. ”).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Sivasubramanian, Le, and Chefalas. Doing so can determine appropriate content items to present to the user based on the current cognitive state of the user (Abstract, Chefalas).

Claim 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivasubramanian et al. (US 8429097, hereinafter "Sivasubramanian") in view of Le et al.(US 7606868, hereinafter "Le"), and Kim et al. (US 20170003861, hereinafter "Kim").

Regarding Claim 15
Sivasubramanian in view of Le discloses: The method of claim 1, wherein detecting that the system is at risk of shutdown is based at least in part on a real-time assessment of an operating context of the system ([Col 29 Line 16], “In certain exemplary embodiments, via one or more user interfaces 9600, such as a graphical user interface, a user can view a rendering of information related to monitoring network conditions, determining a probability of a fault hypothesis, and/or automatically initiating a recovery action related to the fault hypothesis.” Examiner interprets the determining fault hypothesis as detecting the system is at risk of shutdown).
Sivasubramanian in view of Le does not explicitly disclose: a cognitive state of a user.
Hoowever, Kim discloses in the same field of endeavor: a cognitive state of a user ([Para 0003] Kim “determining, by a user assessment module of the computer system, a cognitive state of a user of an application executed by the computer system and associated with the cognitively aware control, and selecting a second action in response to the input to the cognitively aware control”).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Sivasubramanian, Le, and Kim. Doing so can select an action based on a cognitive state of the user (Abstract, Kim).

Regarding Claim 19
Sivasubramanian in view of Le and Kim discloses: The method of claim 1, wherein constructing the service request comprises automated user interface reconfiguration based at least in part on a real-time assessment of an operating context of the system ([Col 2 Line 30], Sivasubramanian “In operating systems, various scheduling policies for proportional share resource allocation can be found in the literature, including a feedback based real-time scheduler that provides reservations to applications based on dynamic feedback, eliminating the need to reserve resources a priori.”) and a cognitive state of a user ([Para 0079], Kim “As a result, the computer system is enabled with dynamic security levels, given the current cognitive state, and appropriate mitigation actions are deployed accordingly.”)

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivasubramanian et al. (US 8429097, hereinafter "Sivasubramanian") in view of Le et al.(US 7606868, hereinafter "Le") and Cheston et al. (US 2005/008111, hereinafter "Cheston").

Regarding Claim 16
Sivasubramanian in view of Le discloses: the method of claim 10.
Sivasubramanian in view of Le does not explicitly discloses: wherein selecting at least one action of the set of one or more possible actions comprises: displaying one or more content items associated with the at least one action; and obtaining one or more selections by the user of respective configuration parameters for the one or more content items associated with the at least one action.
However, Cheston discloses in the same fields of endeavor: wherein selecting at least one action of the set of one or more possible actions comprises: displaying one or more content items associated with the at least one action (In para 0023, Cheston states “Following any corrective action efforts taken by system 125, a “trouble ticket” is generated (block 414). Trouble ticket 414 includes information concerning the time and cause of the failure, Serial number or other tracking information about the System, the nature of the corrective action taken, and the Success or failure of the corrective action…. The generated trouble ticket is then forwarded to a System Support/system help area.” Examiner interprets the forwarded ticket as a displayed content item associated with the corrective action.); and obtaining one or more selections by the user of respective configuration parameters for the one or more content items associated with the at least one action (In para 0027, Cheston states “A System administrator may then access and manipulate the database to determine what type of failures are occurring and which corrective action procedures, if any, are useful in resolving failures.”).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Sivasubramanian, Le, and Cheston. Doing so can advise users on changes that can be made to improve system availability (Para 0007, Cheston). 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivasubramanian et al. (US 8429097, hereinafter "Sivasubramanian") in view of Le et al. (US 7606868, hereinafter "Le") and Shcherbina et al.(US 2008/0155564, hereinafter "Shcherbina").

Regarding Claim 18
Sivasubramanian in view of Le discloses: The method of claim 1, wherein the reinforcement learning algorithm utilizes: data-driven dialog management: correlating observed events (In Col 7 line 24, Sivasubramanian states “If it is determined that one or more of the requests are executing outside of the received SLA parameter values, shown as the negative exit from 250, the method may include applying a reinforcement learning technique in an attempt to correct the situation, as in 260.” Examiner interprets the request executing outside of the received SLA parameter values as an observed event.); 
Sivasubramanian in view of Le does not explicitly discloses: analyzing open and closed tickets.
However, Shcherbina discloses in the same fields of endeavor: analyzing open and closed tickets (In para 0049, Shcherbina states “Every time a trouble ticket is closed, the prioritization engine 36 automatically re-computes the priori ties for all the trouble tickets remaining in the ticket queue.”).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Sivasubramanian, Le, and Shcherbina. Doing so can optimize the sequencing of all the tickets (Para 0009, Shcherbina).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivasubramanian et al. (US 8429097, hereinafter "Sivasubramanian") in view of Le et al. (US 7606868, hereinafter "Le") and Geibel et al. ("Risk-Sensitive Reinforcement Learning Applied to Control under Constraints", hereinafter "Geibel").

Regarding Claim 21
Sivasubramanian in view of Le discloses: The method of claim 1. 
Sivasubramanian in view of Le does not explicitly discloses: wherein computing the one or more risk values each corresponding to each respective one of the set of possible actions comprises applying:
                
                    R
                     
                    
                        
                            θ
                            ,
                            δ
                        
                    
                    =
                    
                        
                            E
                        
                        
                            θ
                        
                    
                    L
                    
                        
                            θ
                            ,
                             
                            δ
                            
                                
                                    X
                                
                            
                        
                    
                    =
                     
                    
                        
                            ∫
                            
                                X
                            
                            
                        
                        
                            L
                             
                            
                                
                                    θ
                                    ,
                                    δ
                                    
                                        
                                            X
                                        
                                    
                                
                            
                            d
                            
                                
                                    P
                                
                                
                                    θ
                                
                            
                            (
                            X
                            )
                        
                    
                
            
where: 
                        
                            θ
                        
                     is a fixed state of nature; 
X is a vector of observations stochastically drawn from a population; -5-YOR920161613US02 Confirmation No. 9193 
                        
                            δ
                        
                     is a decision rule over which the risk function is calculated; 
L is a loss function; 
                        
                            E
                            _
                            θ
                        
                     is an expectation over all population values of X and 
                        
                            d
                            
                                
                                    P
                                
                                
                                    θ
                                
                            
                        
                     is a probability measure over an event space of X, parametrized by 0.

However, Geibel discloses in the same fields of endeavor: wherein computing the one or more risk values each corresponding to each respective one of the set of possible actions comprises applying:
                
                    R
                     
                    
                        
                            θ
                            ,
                            δ
                        
                    
                    =
                    
                        
                            E
                        
                        
                            θ
                        
                    
                    L
                    
                        
                            θ
                            ,
                             
                            δ
                            
                                
                                    X
                                
                            
                        
                    
                    =
                     
                    
                        
                            ∫
                            
                                X
                            
                            
                        
                        
                            L
                             
                            
                                
                                    θ
                                    ,
                                    δ
                                    
                                        
                                            X
                                        
                                    
                                
                            
                            d
                            
                                
                                    P
                                
                                
                                    θ
                                
                            
                            (
                            X
                            )
                        
                    
                
            
where: 
                        
                            θ
                        
                     is a fixed state of nature; 
X is a vector of observations stochastically drawn from a population; -5-YOR920161613US02 Confirmation No. 9193 
                        
                            δ
                        
                     is a decision rule over which the risk function is calculated; 
L is a loss function; 
                        
                            E
                            _
                            θ
                        
                     is an expectation over all population values of X and 
                        
                            d
                            
                                
                                    P
                                
                                
                                    θ
                                
                            
                        
                     is a probability measure over an event space of X, parametrized by 0.
([Section 4.1 Risk minimization] “With this construction of the cost function ¯r, an episode of states, actions and costs starting at some initial state x contains exactly once the cost of ¯r = 1 if an error state occurs in it. If the process does not enter an error state, the sequence of ¯r-costs contains zeros only. Therefore, the probability defining the risk can be expressed as the expectation of a cumulative return.                         
                            
                                
                                    p
                                
                                
                                    π
                                    
                                        
                                            x
                                        
                                    
                                
                            
                            =
                            E
                             
                            
                                
                                    
                                        
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        0
                                                    
                                                    
                                                        ∞
                                                    
                                                
                                                
                                                    
                                                        
                                                            γ
                                                        
                                                        -
                                                    
                                                
                                            
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    r
                                                
                                                -
                                            
                                        
                                        
                                            i
                                        
                                    
                                     
                                
                            
                             
                            
                                
                                    x
                                
                                
                                    0
                                
                            
                            =
                            x
                            ]
                        
                    ” Examiner interprets Equation 7 computing risk and                        
                             
                            γ
                             
                            a
                            s
                             
                            θ
                             
                            a
                             
                            f
                            i
                            x
                            e
                            d
                             
                            s
                            t
                            a
                            t
                            e
                             
                            o
                            f
                             
                            n
                            a
                            t
                            u
                            r
                            e
                             
                            a
                            n
                            d
                             
                            
                                
                                    r
                                
                                
                                    i
                                
                            
                             
                            a
                            s
                             
                            δ
                             
                            a
                             
                            d
                            e
                            c
                            i
                            c
                            i
                            t
                            i
                            o
                            n
                             
                            r
                            u
                            l
                            e
                        
                    )
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Sivasubramanian, Le, and Geibel. Doing so can implement a reinforcement algorithm that formulates risk (Abstract, Geibel).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571)2723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121